PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/116,654
Filing Date: 4 Aug 2016
Appellant(s): CHEN et al.



__________________
Robert Mueller
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed July 1, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated December 1, 2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  The following ground(s) of rejection are applicable to the appealed claims.

Claim Rejections - 35 USC § 112
Claims 11, 13-20, and 22 are rejected under 35 U.S.C. 112(a) because the specification, while being enabling for a thermal barrier coating made from yttria-stabilized zirconia powder including 7 wt. % yttria and a balance of zirconia that has the recited properties, does not reasonably provide enablement for a coating made from a spray dried powder made from any material having the recited properties.  
The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make the invention commensurate in scope with these claims.  Any analysis of whether a particular claim is supported by the disclosure in an application requires a determination of whether that disclosure, when filed, contained sufficient information regarding the subject matter of the claims as to enable one skilled in the pertinent art to make and use the claimed invention.  Case law holds that applicant’s specification must be “commensurately enabling [regarding Ex Parte Kung, 17 USPQ2d 1545, 1547 (Bd. Pat. App. Inter. 1990), otherwise undue experimentation would be involved in determining how to practice and use applicant’s invention. The test for undue experimentation as to whether or not all components within the scope of the claims can be used as claimed and whether the claims meet the test is stated in Ex parte Forman, 230 USPQ 546, 547 (Bd. Pat. App. Inter. 1986) and In re Wands, 8 USPQ2d 1400, 1404 (Fed.Cir. 1988). 
Upon applying this test to claims 11 and 22, it is believed that undue experimentation would be required because:
(a) The breadth of the claims is large because they are limited to a coating of any composition rather than a coating of the one composition that has actually been taught how to be made. 
(b) The amount of direction provided by the inventor is inadequate because no compositional parameters or deposition parameters are given for making a coating with the recited properties (i.e. the recited strain property and density range) from any material other than yttria-stabilized zirconia containing 7 % yttria and a balance of zirconia.
(c) There is an absence of working examples demonstrating how to make a coating with the recited properties (i.e. the recited strain property and density range) from any material other than yttria-stabilized zirconia containing 7 % yttria and a balance of zirconia
(d)The quantity of experimentation necessary is excessive because no specific composition parameters or deposition parameters are given for making a coating with any material other than yttria-stabilized zirconia containing 7 % yttria and a balance of zirconia. 
Although claims 11 and 22 contain no requirements about the actual composition of the coating, the instant specification has only taught how to make a coating of the recited properties from yttria-stabilized zirconia containing 7 % yttria and a balance of zirconia.  As such, excessive and undue experimentation would be required to make a coatings meeting the broad scope of the claims while still demonstrating the recited properties.
Claims 13-20 are also rejected under 35 U.S.C. 112(a) because they depend from claim 11. 

Claim Rejections - 35 USC § 103
Claims 11, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Gell (US PG Pub. No. 2004/0229031), as evidenced by Taylor (US PG Pub. No. 2011/0171488). 
Regarding claims 11, 13, 15, and 22-24, Gell teaches an article coated with a porous, vertically-cracked yttria-stabilized zirconia ("YSZ") coating (i.e. "segmented thermal barrier coating") having a porosity of 15 to 30 % (par. 39, 52, 76, 78, 79).  The vertical cracks (i.e. "vertical macrocracks") may be spaced apart at a distance of less than the thickness of the coating up to twice the thickness of the coating, and the coating may have a thickness of from about 2 µm up to 5 mm (par. 36).  As such, the coating is calculated to include from about 2.5 to more than 12700 vertical cracks (i.e. "macrocracks") per linear inch. The instantly claimed number of macrocracks ranges 
Although Gell does not explicitly teach the absolute density of his coating material, he does teach that the material may be a YSZ coating comprising 6 to 8 wt. % of yttria, including YSZ with 7 wt. % yttria (par. 18, 58).  As evidenced by Taylor, who teaches that 7 wt. % yttria-stabilized zirconia has a theoretical density of 6.05 g/cm3 (par. 4), a 7 wt. % YSZ coating having a porosity of 15 to 30 % of Gell is calculated to have a density in the range of about 4.2 to about 5.1 g/cm3.  The instantly claimed density range is obvious in view of Gell.  See MPEP 2144.05.  
Gell further teaches that the method of forming his coating, i.e. a thermal spray method, produces splats that are the result of molten or partially-molten particles impinging on a substrate and that the coating may be formed with unmelted particles located at inter pass boundaries that reduce the thermal conductivity of the coating (Abstract; par. 4, 8, 29, 36, 49, 51).  Gell additionally teaches that his coating method causes droplets in the size range of 0.5 to 30 micrometers to be formed that are eventually dried into particles and then deposited as splats onto a substrate surface (par. 46, 47, 49).  
The teachings of Gell might be considered to differ from the current invention in that he does not explicitly exemplify a coating with each of the above-discussed features.  However, it would have been obvious to one of ordinary skill in the art to make such a coating because Gell explicitly or implicitly teaches that each feature is appropriate, preferred, and/or beneficial for his product.  
Although Gell does not discuss the strain tolerance of his coating, as no particular level of strain tolerance is claimed or defined to distinguish a coating as "strain 
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the structure implied by the recited procedure.  See MPEP 2113.  Gell's product meets the claim limitations because it has the implied structure (i.e. including a porous, segmented coating made up of splats of particles that have been melted during deposition, particles that have been partially melted during deposition, and particles that have gone unmelted during deposition). 

Regarding claims 16-20, Gell's article includes a MCrAlY bond coat (par. 79).  Therefore, Gell's coated article includes a "segmented yttria stabilized zirconia layer on top of the bond coat".   As Gell makes no disclosure of the segmented coating being covered with another layer, the segmented coating qualifies as a "top coating".  The segmented yttria-stabilized zirconia layer may also be considered the "at least one intermediate coating on top of the bond coat". 
As evidenced by the instant disclosure, which teaches that MCrAlY alloys are appropriate "oxidation resistant bond coat" materials (Applicant's Specification, par. 36-37), Gell's bond coat is oxidation-resistant.  Additionally, as no level of oxidation resistance has been defined or recited in the claim, Gell's bond coat qualifies as .  

Claims 11, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe (US PG Pub. No. 2010/0062173), as evidenced by Taylor and American Elements (American Elements, "Zirconium Oxide", p. 1-6), and in view of Gell.  
Regarding claims 11, 15, and 22-24, Torigoe teaches an article coated with a porous, segmented thermal barrier coating having a porosity of 1 to 30 %, which corresponds to a density of 70 to 99 % of the theoretical density, that may have 1 to 10 microcracks per linear millimeter, which corresponds to a range of about 25 to 250 microcracks per linear inch (par. 12, 20, 23, 25).  The instantly claimed number of macrocracks ranges are obvious in view of Torigoe.  See MPEP 2144.05.  Torigoe's coating is made by forming granulates, which may be formed by spray-drying or fusing, of the coating material with an average diameter of 10 to 100 µm (par. 81, 82, 94, 96). 
The teachings of Torigoe differ from the current invention in that he does not teach the recited densities.  However, Torigoe does teach that the coatings may have a density of 4 to 6.5 g/mm3 (par. 25), which is believed herein to be a typographical error and which is believed to have been intended to be 4 to 6.5 g/cm3.  Torigoe further teaches that his ceramic coating may be a zirconia stabilized by yttria that includes 80 to 90 wt. % zirconia (i.e. the coating is a yttria-stabilized zirconia), and that it may have a porosity of up to 30 % (par. 20, 23, 25, 37, 57). Taylor teaches that 7 wt. % yttria-3 and American Elements teaches that zirconia has a density of about 5.7 g/cm3 (Taylor, par. 4; American Elements, p. 1).  As such, it would have been obvious to one of ordinary skill in the art to configure the density of Torigoe's coating to be in terms of g/cm3 because one of ordinary skill in the art would have understood that the densities reported by Torigoe are implausibly far from the density values normally reported for such materials, because Torigoe's reported porosity ranges would be very unlikely to achieve a density as high as 4 to 6.5 g/mm3 (i.e. 4000 to 6500 g/cm3; note: the density of the porous material should be lower than that of the dense, nonporous material, rather than higher), and because Torigoe's reported density values appear to be the result of a unit error.  The instantly claimed density range is obvious in view of Torigoe (see MPEP 2144.05), if Torigoe's density values are assumed to be 4 to 6.5 g/cm3.  
The teachings of Torigoe differ from the current invention in that he does not discuss the formation of melted splats, partially melted particles, or un-melted particles during the formation of his coating.  However, Torigoe does disclose that his coating may be formed by thermal spray techniques, such as plasma spraying (par. 94).  Gell further teaches that thermal spray methods, such as plasma spray, form coatings comprising splats resultant from molten or partially-molten particles impinging on a substrate, that the presence of fine splats in a thermal  barrier coating increase coating integrity and decrease unfavorable lateral cracking, that the combination of fine splats and vertical cracks are especially valuable in thermal barrier coatings, and that the presence of unmelted particles at inter pass boundaries reduces thermal conductivity of the coating (par. 4, 51, 64, 67).  Therefore, it would have been obvious to one of 
Although Torigoe and Gell do not discuss the strain tolerance of the disclosed coating, as no particular level of strain tolerance is claimed or defined to distinguish a coating as "strain tolerant", as the prior art porous, segmented coating is necessarily more tolerant to strain than a least some other coatings (e.g. a nonporous coating that is not segmented), and as the prior art coating is made from a material and with a porosity level that Applicant's disclosure teaches enhances strain tolerance (Applicant's Published Application, par. 25-27, 31), the prior art coating qualifies as "strain tolerant" and meets the claim limitation. 
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the structure implied by the recited procedure.  See MPEP 2113.  Torigoe and Gell's product meets the claim limitations because it has the implied structure (i.e. including a porous, segmented coating made up of splats of particles that have been melted during deposition, particles that have been partially melted during deposition, and particles that have gone unmelted during deposition).



Regarding claims 13 and 15-20, Torigoe's coating comprises zirconium oxide stabilized with yttria and is applied as a topcoat over a MCrAlY alloy binding layer (par. 57).  Therefore, Torigoe's coated article includes a "segmented yttria stabilized zirconia layer on top of the bond coat".  The segmented yttria-stabilized zirconia layer may also be considered the "at least one intermediate coating on top of the bond coat".  
As evidenced by the instant disclosure, which teaches that MCrAlY alloys are appropriate "oxidation resistant bond coat" materials (Applicant's Specification, par. 36-37), Torigoe's bond coat is oxidation-resistant.  Additionally, as no level of oxidation resistance has been defined or recited in the claim, Torigoe's bond coat qualifies as "oxidation resistant" because it is more resistant to oxidation than at least some other materials and is capable of providing at least some oxidation resistance to the underlying substrate.  

Claims 11, 13-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor (US PG Pub. No. 2011/0171488) in view of Gell. 
Regarding claims 11, 15, and 22-24, Taylor teaches a porous, segmented thermal barrier coating having a density of 60 to 95 % of the theoretical density, which corresponds to a porosity of 5 to 30 vol. %, and 5 to 200 macrocracks per inch (par. 7, 29).  The number of macrocracks per inch are obvious in view of Taylor. See MPEP 2144.05. Taylor's coating may be made by a thermal spray method using spray-dried and sintered particles with an average size in the range of 10 to 150 microns, preferably 5 to 100 microns (par. 9, 42, 44, 46). 
3 (i.e. calculated by multiplying the coating's  % theoretical density by the theoretical density of 7 % YSZ), which overlaps and renders obvious the claimed density range.  See MPEP 2144.05.
The teachings of Taylor differ from the current invention in that he does not discuss the formation of melted splats, partially melted particles, or un-melted particles during the formation of his coating.  However, Taylor does disclose that his coating may be formed by thermal spray techniques, such as plasma spraying (par. 27).  Gell further teaches that thermal spray methods, such as plasma spray, form coatings comprising splats resultant from molten or partially molten particles impinging on a substrate, that the presence of fine splats in a thermal  barrier coating increase coating integrity and decrease unfavorable lateral cracking, that the combination of fine splats and vertical 
Although Taylor and Gell do not discuss the strain tolerance of the disclosed coating, as no particular level of strain tolerance is claimed or defined to distinguish a coating as "strain tolerant", as the prior art porous, segmented coating is necessarily more tolerant to strain than a least some other coatings (e.g. a nonporous coating that is not segmented), and as the prior art coating is made from a material and with a porosity level that Applicant's disclosure teaches enhances strain tolerance (Applicant's Published Application, par. 25-27, 31), the prior art coating qualifies as "strain tolerant" and meets the claim limitation. 
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the structure implied by the recited procedure.  See MPEP 2113.  Taylor and Gell's product meets the claim limitations because it has the implied structure (i.e. including a porous, segmented coating made up of splats of particles that 

Regarding claims 13 and 14, as discussed above, Taylor's segmented thermal barrier coating is made with yttria-stabilized zirconia ("YSZ")  and may further include 0 to 2 wt. % hafnium oxide (i.e. substituting for at least some zirconia) (par. 20).  It is noted that the inclusion of such a small quantity of hafnia in Taylor's coating is not expected to increase the density of the coating such that it no longer overlaps with the claimed range given the large porosities and low densities (effectively) taught by Taylor (discussed above).  

Regarding claims 16-20, Taylor's segmented thermal barrier coating is applied over a NiCrAlY bond coat on the article and overtop the segmented thermal barrier coating is an outer ceramic coating (i.e. "top coating") (par. 15).   As evidenced by the instant disclosure, which teaches that NiCrAlY alloys are appropriate "oxidation resistant bond coat" materials (Applicant's Specification, par. 36-37), Taylor's bond coat is oxidation-resistant.  Additionally, as no level of oxidation resistance has been defined or recited in the claim, Taylor's bond coat qualifies as "oxidation resistant" because it is more resistant to oxidation than at least some other materials and is capable of providing at least some oxidation resistance to the underlying substrate.  As such, Taylor's coated article includes an article, an oxidation-resistant bond coat on the article, a segmented, porous, yttria-stabilized zirconia intermediate layer/coating on top of the bond coat, and at least one top coating overtop the other coating layers.  

Claims 11, 13, 15-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Torigoe, as evidenced by Taylor and American Elements, and in view of Gell and, optionally, in view of Mueller (US PG Pub. No. 2007/0207271) and Strock (US PG Pub. No. 2008/0226879); and 
Claims 11, 13-20, and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor in view of Gell and, optionally, in view of Mueller and Strock. 
Regarding claims 11, 13-20, and 22-24, as discussed in the rejections above, the cited references are considered to meet the limitations of most or all of claims 11, 13-20, and 22-24 (i.e. as referred to in their respective rejection headings) because they teach or render obvious an article coated with a porous, segmented thermal barrier coating comprising yttria-stabilized zirconia and having the structure implied by the claims. 
	The teachings of the cited prior art might be considered to differ from the current invention in that none explicitly teaches to form the coating particles by spray drying and/or plasma densifying or to make the coatings from particles with a bimodal size distribution, as claimed. However, Mueller teaches using partially-alloyed yttria-stabilized zirconia ceramic powders that have been formed by spray drying and plasma densification to manufacture thermal-sprayed porous thermal barrier coatings (Abstract; par. 9-12).  Mueller teaches that such a powder feedstock for the coating exhibits a deposition efficiency of up to 50 % higher than fully-alloyed powders, which, in turn, improves deposition rates and reduces material costs (par. 8, 9). Strock additionally 
The claim limitations directed to the formation of the recited coating are product-by-process limitations.  Product-by-process claims are not limited to the recited processing steps, but rather the structure implied by the recited procedure.  See MPEP .

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Torigoe and Gell and, optionally, Mueller and/or Strock, as applied to claim 13 above, and further in view of Gorman (US Pat. No. 6,858,334); and
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Gell, as evidenced by Taylor, as applied to claim 13 above, and further in view of Gorman.
Regarding claim 14, the teachings of the cited prior art differ from the current invention in that the disclosed zirconia-containing coating is not taught to be substituted with hafnium oxide.  However, as discussed above, the taught coatings are zirconia-based and is intended to serve as a thermal barrier for the underlying substrate. Gorman further teaches including (i.e. substituting for zirconia) hafnium oxide in a zirconia-based thermal barrier coating in order to reduce the thermal conductivity of the coating (col. 5, ln. 16-29).  Accordingly, it would have been obvious to one of ordinary skill in the art to substitute hafnium oxide for some of the zirconia in Torigoe's and/or Gell's thermal barrier coating to reduce the coating's thermal conductivity and improve its ability to serve as a thermal barrier.   


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
-The rejections of claims 11, 13-20, and 22-24 under 35 U.S.C. 112(b) have been withdrawn in view of Appellant's amendment, filed March 1, 2021.  
-The rejections of claims 11, 13, 15-20, and 22-24 under 35 U.S.C. 103 as being unpatentable over Gell, as evidenced by Taylor, and optionally, in view of Mueller  and/or Strock have been reconsidered and withdrawn. 


(2) Response to Argument
The instantly claimed invention is directed to an article, such as a component used in a high-temperature application, coated with a thermal barrier coating.  The coating is made by the commonly-used thermal spray method, plasma spray, using a powder feedstock formed by a particular preparation method and with a particular particle distribution to achieve a porous structure of a particular density.  Some of the claims have been rejected on the grounds of their scope not being enabled by the instant disclosure and all of the claims have been rejected in view of various prior art coatings, which are formed by thermal spray methods (generally plasma spray) using the compositions instantly disclosed and claimed. 
Appellant has presented numerous arguments to rebut the current rejections. Though various facets of the rejections have been addressed, Appellant's most 

(A) Appellant has argued that the rejections made under 35 U.S.C. 112(a) should be withdrawn because the instant specification enables the scope of claims 11, 22, and the claims depending therefrom. Appellant has presented three different arguments to support this assertion: (1) that the original claims broadly reciting coatings with no compositions were not rejected on the same grounds, (2) that the instant specification recites other materials that may be used to form thermal barrier coatings, and (3) that the instant specification explicitly states that the coating is not limited to the demonstrated example(s).  However, regarding the first argument, it is noted that whether or not the original claims should have also been rejected under 35 U.S.C. 112(a) at an earlier time is immaterial because current claims 11 and 23 recite coatings with a particular density range, microstructure, and mechanical property (i.e. strain tolerance) without reciting a type of material from which the coatings are made.  

any coating of a particular set of desired structure and properties.  The instant specification also states, all within the same paragraph, that the formed coatings have a density in the range of 3 to 5.5 g/cc (i.e. 3 to 5.5 g/cm3), that the formed coatings have a porosity of about 5 to 25 vol. %, that the formed coatings may be zirconium oxide stabilized with 5 to 15 % of other metal oxides, and that some or all of the zirconium oxide in a stabilized zirconium oxide coating may be replaced with hafnium oxide, that the formed coatings (Instant Specification, par. 6).  The combination of these teachings is problematic because, given that hafnium oxide has a theoretical density of about 9.7 g/cc (American Elements, "Hafnium Oxide", p. 1), a coating that can be up to 95 wt. % hafnium oxide, as is suggested by the instant disclosure, would have a density near the range of about 7 to about 9 g/cc (calculated by multiplying the theoretical density by 0.75 for 25 % porosity and 0.95 for 5 % porosity).  Even with the small deviation in density due to 5 wt. % of a stabilizing metal oxide being present, it does not appear possible to make a 95 wt. % hafnium coating with a density in the 
	As previously noted, Appellant further argued that the disclosure's statement that the examples are non-limiting provides adequate enablement for the scope of claims 11 and 22, which allow for a coating to be made of any material.  However, as also noted above, such a statement is not adequate because the instant specification, while making clear that many different parameters must be controlled, fails to draw any nexus between the deposition parameters necessary to form any type of coating with the recited properties other than the exemplified YSZ coating. 

(B) Appellant has further argued that the rejections in view of Gell, as evidenced by Taylor, should be withdrawn because Gell allegedly fails to teach the recited density range.  In making this argument, Appellant also asserted that it is an error to use Taylor's teaching of the density of 7 wt. % yttria-stabilized zirconia ("7YSZ") for evidence because Taylor discusses "standard thermal barrier coatings" and also (separately) discusses the density of an 85 % dense 7YSZ coating.  However, this Modern Ceramic Engineering Properties, Processing, and Use in Design, p. 186-187).  The density range achieved from this calculation is 4.2 to 5.1 g/cc, which falls within or substantially overlaps the claimed ranges.  

Appellant has also argued that there is no teaching, or cited teaching, of Gell's  coating having portions formed from fully-melted splats, portions formed from partially melted splats, and un-melted particles.  However, paragraphs from Gell's disclosure are cited in the rejections regarding the formation (i.e. via a thermal spray method) of Gell's coating, including the formation of splats, which come from fully- and partially molten particles being projected at a substrate surface, and Gell's teaching of including unmelted particles at phase boundaries in the coating (Abstract; par. 4, 8, 29, 36, 49, 51). As discussed above, the rejections also note that even if Gell's disclosure is not considered to expressly disclose each of the features (i.e. the presence of regions/portions from fully-, partially-, and unmelted particles), it would have been obvious to one of ordinary skill in the art to make such a coating because Gell explicitly 

	Appellant has also argued that Gell provides no teaching of recited bimodal powder distribution or powder formation methods, or combination of using that method to form a coating with microcracks.  However, the limitations Appellant has referenced are product-by-process limitations regarding the formation of the claimed coating.  Product-by-process limitations are not limited to the recited processing steps but rather the structure implied by the recited procedure.  See MPEP 2113.  When given the opportunity to do so (e.g. Appellant's Remarks, filed. 3/1/21), Appellant has identified the structure implied by the recited product-by-process limitations as a porous coating of the recited density made up of a combination of splats that were formed from fully-melted particles, splats formed from partially-melted particles, and unmelted particles. As noted above, Gell teaches or renders obvious such a structure.  Gell's coating also has the recited structure of macrocracks.  Appellant has pointed to no features/structure that are part of the claimed coating but not taught or rendered obvious by Gell.  Appellant has also presented no evidence that the claimed coating has features other than those identified, which are explicitly taught or rendered obvious by Gell's disclosure.  

	Appellant has also argued that the rejections in view of Gell, as evidenced by Taylor, should be withdrawn because Taylor's coating is not taught to be made with the bimodal powder distribution or powder formation methods, to have the recited splat structure, or to have the recited microstructure.  However, this argument is not persuasive because Taylor is only cited for his evidentiary teaching of the theoretical density of 7YSZ in the rejections based on Gell.  

	Appellant has also argued that, notwithstanding yttrium oxide-stabilized zirconium oxide, Gell and Taylor do not teach a zirconium oxide coating stabilized with the metal oxides recited in claim 13 having the claimed structure.  However, as discussed above, Gell teaches or renders obvious a zirconium oxide coating stabilized with yttrium oxide, which is recited in claim 13, that meets the explicit and implicit (i.e. product-by-process) structural limitations of the claims.  

	Appellant has also argued that the MCrAlY, bond coat of Gell has not been shown to be "suited" as an oxidation-resistant bond coat for the claimed thermal barrier coating.  However, as discussed above, Gell teaches or renders obvious a segmented thermal barrier coating meeting the claim limitations. Gell also teaches to include a MCrAlY bond coat below his thermal barrier coating (par. 79).  The instant disclosure states that MCrAlY alloys are "appropriate oxidation resistant bond coat" materials (Instant Specification, par. 36-37).  Therefore, the prior art MCrAlY coating is an "appropriate oxidation resistant bond coat".  Additionally, as no level of oxidation resistance has been defined or recited in the claim, the prior art bond coat qualifies as "oxidation resistant" because it is more resistant to oxidation than at least some other materials and is capable of providing at least some oxidation resistance to the underlying substrate.

	Appellant has also argued that Gell does not teach a dense or segmented yttria-stabilized zirconia ("YSZ") layer atop a bond coat (claim 17), an intermediate coating on top of the bond coat (claim 18), a top coating on top of the bond coat (claim 19), or a porous or segmented coating as an intermediate or top coating (claim 20).  However, as noted above, Gell teaches or renders obvious a porous, macrocracked (i.e. segmented) YSZ coating atop a MCrAlY bond coat. As none of claims 16-20 recite that the coating system "further comprises" the recited "top" or "intermediate" layers, the porous, segmented YSZ coating by Gell meets the claims because it has the recited structure and is atop a bond coat.  Appellant has had ample opportunity to rephrase these claims if multiple, intervening or outer layers were desired to be present in addition to the recited YSZ and bond coats.  

(C) Appellant has further argued that the rejections based on Torigoe, as evidenced by Taylor and the American Elements article, in view of Gell should be withdrawn because Torigoe does not teach the claimed density.  In making this argument, Appellant has asserted that Torigoe's use of the g/mm3 density units was intentional rather than a typographical error or unit error because Torigoe uses the units multiple times throughout his disclosure, and that the prior art provides no motivation to modify Torigoe's coating in view of the cited evidence.  However, aside from pointing out that Torigoe uses the incorrect units multiple times, Appellant has not expressed actual disagreement with the conclusion that Torigoe's disclosure includes a unit error.  As noted in the rejections, one of ordinary skill in Torigoe's art (and Appellant's art) 

Appellant has also argued that no combination of Torigoe and Gell, with the recited evidentiary references, would render obvious a coating including the recited structure of fully-, partially-, and unmelted portions, as claimed. In making this argument, Appellant has further asserted that there would be no reason to modify Torigoe with Gell because Gell teaches a different method (solution plasma spraying) of forming a coating from Torigoe (i.e. a thermal spray technique, such as plasma 

 	Appellant has also argued that neither of Torigoe or Gell teach a coating made with the recited bimodal powder distribution or powder formation methods to have the recited microstructure.  However, the limitations regarding precursor particle formation methods and size distribution are product-by-process limitations.  Torigoe and Gell's coating meets the product-by-process limitations because it has the structure implied by the recited procedure.  See MPEP 2113.  As discussed above, the prior art coating also includes the recited macrocracking structure.  Appellant has presented no evidence or arguments to demonstrate that the claimed coating has structure/features beyond what is taught or rendered obvious by the prior art.  

Appellant has also argued that, notwithstanding yttrium oxide-stabilized zirconium oxide, Torigoe and Gell do not teach a zirconium oxide coating stabilized with the metal oxides recited in claim 13 having the claimed structure.  However, as discussed above, Torigoe and Gell render obvious a zirconium oxide coating stabilized with yttrium oxide, which is recited in claim 13, that meets the explicit and implicit (i.e. product-by-process) structural limitations of the claims.  

Appellant has also argued that the MCrAlY bond coat of Torigoe and Gell has not been shown to be "suited" as an oxidation-resistant bond coat for the claimed thermal barrier coating.  However, as discussed above, Torigoe and Gell render obvious a segmented thermal barrier coating meeting the claim limitations. Torigoe also teaches to include a MCrAlY bond coat below his thermal barrier coating (par. 57).  The instant disclosure states that MCrAlY alloys are "appropriate oxidation resistant bond coat" materials (Instant Specification, par. 36-37).  Therefore, the prior art MCrAlY coating is an "appropriate oxidation resistant bond coat".  Additionally, as no level of oxidation resistance has been defined or recited in the claim, the prior art bond coat qualifies as "oxidation resistant" because it is more resistant to oxidation than at least some other materials and is capable of providing at least some oxidation resistance to the underlying substrate.

Appellant has also argued that Torigoe and Gell do not teach a dense or segmented yttria-stabilized zirconia ("YSZ") layer atop a bond coat (claim 17), an intermediate coating on top of the bond coat (claim 18), a top coating on top of the bond coat (claim 19), or a porous or segmented coating as an intermediate or top coating (claim 20).  However, as noted above, Torigoe and Gell render obvious a porous, macrocracked (i.e. segmented) YSZ coating atop a MCrAlY bond coat.  As none of claims 16-20 recite that the coating system "further comprises" the recited "top" or "intermediate" layers, the prior art porous, segmented YSZ coating meets the claims because it has the recited structure and is atop a bond coat.  Appellant has had ample 

Regarding the Torigoe rejections, Appellant has also argued that neither of Taylor or American Elements teach a coating with the recited structure.  However, this argument is not persuasive because Taylor and American Elements are only cited for their evidentiary teaching of the theoretical densities in the rejections based on Torigoe.  

	(D) Appellant has further argued that the rejections based on Taylor in view of Gell should be withdrawn because Taylor does not teach the claimed density in combination with the recited microstructure of coating portions formed with varying degrees of particle melting.  However, as discussed above, Taylor exemplifies a 7 % yttrium oxide-stabilized zirconium oxide ("7YSZ") coating (among other similar coatings) with only a small quantity of other metal oxides, teaches the theoretical density of 7YSZ, and teaches the porosity ranges appropriate for his coatings. Therefore, Taylor's product is expected to have a similar density to that of a porous 7YSZ coating.  Based on the theoretical density of YSZ and the taught porosity ranges, Taylor's coating is expected to be in the range of about 3.6 to about 5.7 g/cc, which substantially overlaps and renders obvious the claimed range.  See MPEP 2144.05.  As discussed further below, it would have been obvious in view of Gell's teachings to configure Taylor's coating to include portions formed from the recited varying degrees of particle melting.  

	Appellant has further argued that Taylor and Gell do not render obvious a coating including the recited structure of fully-, partially-, and unmelted portions, as claimed. In making this argument, Appellant has further asserted that there would be no reason to modify Taylor with Gell because Gell teaches a different method (solution plasma spraying) of forming a coating from Taylor (i.e. a thermal spray technique, such as plasma spraying).  However, as noted above, both Taylor and Gell are directed to making thermal spray coatings from the same types of materials. Gell teaches benefits (discussed above) of forming thermal spray coatings with splats from fully- and partially-melted particles and the inclusion of unmelted particles (par. 4, 51, 64, 67). Therefore, Gell's teachings provide motivation for forming Taylor's thermal spray coating with the taught (and claimed) structure.   

Appellant has also argued that neither of Taylor or Gell teach a coating made with the recited bimodal powder distribution or powder formation methods to have the recited microstructure.  However, the limitations regarding precursor particle formation methods and size distribution are product-by-process limitations.  Taylor and Gell's coating meets the product-by-process limitations because it has the structure implied by the recited procedure.  See MPEP 2113.  As discussed above, the prior art coating also includes the recited macrocracking structure.  Appellant has presented no evidence or arguments to demonstrate that the claimed coating has structure/features beyond what is taught or rendered obvious by the prior art.  


Appellant has also argued that, notwithstanding yttrium oxide-stabilized zirconium oxide, Taylor and Gell do not teach a zirconium oxide coating stabilized with the metal oxides recited in claim 13 having the claimed structure.  However, as discussed above, Taylor and Gell render obvious a zirconium oxide coating stabilized with yttrium oxide, which is recited in claim 13, that meets the explicit and implicit (i.e. product-by-process) structural limitations of the claims.  

Appellant has also argued that the MCrAlY bond coat of Taylor and Gell has not been shown to be "suited" as an oxidation-resistant bond coat for the claimed thermal barrier coating.  However, as discussed above, Taylor and Gell render obvious a segmented thermal barrier coating meeting the claim limitations. Taylor also teaches to include a MCrAlY bond coat, specifically a NiCrAlY bond coat, below his thermal barrier coating (par. 15, 16).  The instant disclosure states that NiCrAlY alloys are "appropriate oxidation resistant bond coat" materials (Instant Specification, par. 36-37).  Therefore, the prior art MCrAlY coating is an "appropriate oxidation resistant bond coat". Additionally, as no level of oxidation resistance has been defined or recited in the claim, the prior art bond coat qualifies as "oxidation resistant" because it is more resistant to oxidation than at least some other materials and is capable of providing at least some oxidation resistance to the underlying substrate.

Appellant has also argued that Taylor and Gell do not teach a dense or segmented yttria-stabilized zirconia ("YSZ") layer atop a bond coat (claim 17), an intermediate coating on top of the bond coat (claim 18), a top coating on top of the bond coat (claim 19), or a porous or segmented coating as an intermediate or top coating (claim 20).  However, as noted above, Taylor and Gell render obvious a porous, macrocracked (i.e. segmented) YSZ coating atop a MCrAlY bond coat. As none of claims 16-20 recite that the coating system "further comprises" the recited "top" or "intermediate" layers, the prior art porous YSZ coating meets the claims because it has the recited structure and is atop a bond coat.  Appellant has had ample opportunity to rephrase these claims if multiple, intervening or outer layers were desired to be present in addition to the recited barrier and bond coats.

(E) Appellant has further argued that the rejections made over Gell in view of Mueller and/or Strock should be withdrawn.  These arguments are moot because the rejection has been reconsidered and withdrawn.  

(F) Appellant has further argued that the rejections made over Torigoe, as evidenced by Taylor and American Elements, and in view of Gell and, optionally, Mueller and/or Strock should be withdrawn based on the arguments presented regarding Torigoe and Gell, which are discussed above.  However, Appellant's arguments are not persuasive for the reasons discussed above. 

Regarding the Torigoe et al. rejection, Appellant has further argued that Mueller and Strock are not combinable as prior art references.  This is based on the premise that Mueller, who teaches plasma densification of agglomerated particles 

Regarding the Torigoe et al. rejection, Appellant has further argued that neither of Mueller or Strock teach a coating of splats formed from fully-, partially-, and unmelted particles including the recited macrocrack structure.  Appellant has pointed to Mueller only mentioning splats and Strock teaching that his material mixture is molten to support this argument.  However, it would have been obvious to configure a coating to include splats formed from fully- and partially-melted particles and unmelted particles in view of Gell's teachings for the reasons discussed above. Mueller's mention of splats does not contradict Gell's teachings. Strock's teachings also do not conflict with Gell because Strock teaches that the degree of melting within thermal spray coatings formed with his taught particle size distribution is controllable, including forming a coating for which some of the coating powder has been fully melted, some has been partially melted, and some has been left unmelted, and that exercising such control allows a coating with reduced stresses to be produced (par. 21, 26).  Therefore, one of ordinary skill in the art would be adequately motivated to combine the respective teachings of Torigoe, Gell, Mueller, and Strock due to the common subject-matter and the benefits they each teach.  

(F) Appellant has further argued that the rejections made over Taylor in view of Gell and, optionally, Mueller and/or Strock should be withdrawn based on the arguments presented regarding Taylor and Gell, which are discussed above.  However, Appellant's arguments are not persuasive for the reasons discussed above. 

Regarding the Taylor et al. rejection, Appellant has further argued that Mueller and Strock are not combinable as prior art references. Appellant has cited the same reasons as discussed above regarding the Torigoe et al. rejections. However, 

Regarding the Taylor et al. rejection, Appellant has further argued that neither of Mueller or Strock teach a coating of splats formed from fully-, partially-, and unmelted particles including the recited macrocrack structure.  Appellant has pointed to Mueller only mentioning splats and Strock teaching that his material mixture is molten to support this argument.  However, it would have been obvious to configure a coating to include splats formed from fully- and partially-melted particles and unmelted 

(G) Appellant has further argued that the rejection based on Torigoe in view of Gell, and optionally Mueller and/or Strock, as applied to claim 13, and further in view of Gorman should be withdrawn because "as evidenced by Taylor and American Elements" was not included in the heading.  This argument is not persuasive because the heading did state "as applied to claim 13 above".  As the evidence provided by Taylor and American Elements was cited in the rejection of claim 13, the "as applied to claim 13 above" includes the recited evidentiary references and incorporates them into the rejection of claim 14.  

Appellant has also argued that no modification of Torigoe and Gell in combination with Mueller and/or Strock and further in view of Gorman's teaching of substituting hafnium oxide for zirconium oxide would have been understood by one of ordinary skill in the art to achieve a coating having a density in the recited range.  However, as noted above, it would have been obvious to configure Torigoe's coating to have a density in/overlapping the recited range for the reasons discussed above.  Additionally, although Torigoe's disclosure has a unit error, which clearly would have been understood as such by one of ordinary skill in his and the relevant art, he does place importance on the density of his formed coating (par. 60).  As such, one of ordinary skill in the art would have been motivated to form a coating with a density in the rendered obvious range, even if other materials were included in the coating.  Therefore, it also would have been obvious to further substitute a portion of Torigoe's zirconium oxide with hafnium oxide for the reasons discussed above, while still maintaining a coating of a density that has already been rendered obvious.  

Regarding the Torigoe et al. rejection, Appellant has also argued that Gorman does not teach the recited coating structure including splats formed from fully- and partially-melted particles and unmelted particles or the recited particle size distribution and preparation methods and that no combination of the cited references would be understood to arrive at such a structure.  However, it would have been obvious to configure the coating to include the recited combination of fully- and partially-melted particles and unmelted particles in view of Gell's teachings for the reasons discussed above. It further would have been obvious to configure the coating to be formed with the recited particle size distribution and from a plasma-densified material for the reasons discussed above.  As such, the prior art coating 

(H) Appellant has further argued that the rejection based on Gell, as applied to claim 13, and further in view of Gorman should be withdrawn because "as evidenced by Taylor" was not included in the heading.  This argument is not persuasive because the rejection heading did state "as applied to claim 13 above".  As the evidence provided by Taylor was cited in the rejection of claim 13, the "as applied to claim 13 above" includes the recited evidentiary reference and incorporates them into the rejection of claim 14.  

Regarding the Gell et al. rejection, Appellant has also argued that Gorman does not teach the recited coating structure including splats formed from fully- and partially-melted particles and unmelted particles or the recited particle size distribution and preparation methods, and that no combination of the cited references would be understood to arrive at such a structure.  However, as discussed above, Gell teaches and/or renders obvious the structures explicitly and implicitly (i.e. product-by-process) required of the claims. Gorman is only cited for his teaching of substituting some hafnium oxide for some of the zirconium oxide.  

Appellant has also argued that no combination of Gell in view of Gorman's teaching of substituting hafnium oxide for zirconium oxide would have been understood by one of ordinary skill in the art to achieve a coating having a density in the recited range.  However, as discussed above, Gell teaches to make thermal barrier coatings with densities in the recited range, which has been properly addressed with regard to claim 11.  Although not discussed in the rejection of claim 14, Gorman does teach to only include a small quantity of hafnium oxide in thermal barrier coatings in order to avoid undesirable increases in density (col. 5, ln. 24-28).  Based on this teaching, one of ordinary skill in the art would not have sought to add a quantity of hafnium oxide to Gell's coating that would increase the coating's density substantially beyond its original level.

 (J) In Appellant's conclusory remarks, Appellant has argued that the current claims are in compliance with 35 U.S.C. 112(a) and that the cited prior art fails to anticipate or render obvious the products of the claims.  However, it is believed that the current rejections should be sustained because, as discussed above, the instant disclosure is not adequately enabling or the broad scope of at least independent claims 11 and 22 and because the cited prior art teach or render obvious coatings with the structure explicitly recited and implicitly required via product-by-process limitations in the claims for the reasons discussed above.  Appellant has failed to demonstrate or even discuss any structure or features that a coating formed by the recited product-by-process limitations has that differ from what has already been established to be present or rendered obvious by the prior art of record.




For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
/Julia L Rummel/Examiner, Art Unit 1784      



 Conferees:
/MARK RUTHKOSKY/Supervisory Patent Examiner, Art Unit 1785     

/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784                                                                                                                                                                                                                                                                                                                                                                                                           

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.